Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 10/22/2019 of provisional application No. 62/924,575 is acknowledged as required by 35 U.S.C. 119.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Amendment
Claims 1-16 were previously pending. Claims 1, 3-5, 9 and 14-15 are amended. Claims 6, 8 and 11 are cancelled.
Applicant’s amendments to the claims have overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed on 06/28/2022.
A complete action on the merits of claims 1-5, 7, 9-10 and 12-16 follows below.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (means for”) or another linking word or phrase, such as “configured to” or “so that”; the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.";and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 7 recites “an automatic leveling device to level the aircraft jack”.The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder 
(B) the term “means” is modified by functional language, 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim limitation “automatic leveling device to level the aircraft jack” is interpreted to be the same as means for leveling the aircraft jack; id not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, this limitation is going to be interpreted to invoke 35 USC 112f ; and review of the specification (par. 0031-0032) reveals automatic leveling device is a computer leveling device. 

Claim 13 recites “a brake locking mechanism connected to each wheel, wherein the brake locking mechanism locks a wheel into place”.The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder 
(B) the term “means” is modified by functional language, 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim limitation “brake locking mechanism locks the respective wheel into place” is interpreted to be the same as means for locking the respective wheel; is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, this limitation is going to be interpreted to invoke 35 USC 112f ; and review of the specification (par. 0024) reveals “A locking mechanism (not shown) may lock the wheels 15 in place once the present aircraft jack 1 is properly positioned under the aircraft 100 or when the aircraft jack 1 is not used and is in storage”. Therefore any locking mechanism capable of locking each of the wheels reads on the claim.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, “the main housing unit” should read --the central housing unit--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (CN 109987541 A) hereinafter Zhong as evidenced by Babinski (US Patent No. 5,943,919) and further in view of Nugent (US Patent No. 5,168,749).
Regarding claim 1, Zhong teaches an aircraft jack (abstract: aircraft intelligent electric mechanical lifting device) comprising (reproduced and annotated Figs. below): a central housing unit (outer cylinder 15) having a side (outer side) and a hollow interior channel (see Fig. 4); a plurality of legs (three legs) secured to the central housing unit; a support rod (rotating screw 17) having a first end and a second end wherein the support rod within the hollow interior channel of the central housing unit; and wherein the support rod is capable of raising or lowering a portion of an aircraft and wherein the lifting is accomplished by electrical power (motor 19); a support pad for lifting an object attached to the support rod (see threaded top part of rod 2 of Babinski); Regarding claim 8, Zhong teaches (reproduced and annotated Figs. above) a scale attached to the main housing unit (par. 0063: “chassis is equipped with a pressure sensor. It can measure the force of the jacking device on the aircraft and judge whether it is eccentric. Through the above measures, the lateral force can be reduced”.In device of Zhong rotation of the screw 17 (support rod), rotates the nut and moves the cylinder 15 (housing) up and down to lift or lower the airplane. Therefore, the housing unit is telescopingly movable relative to the support rod and not the support rod relative to the housing.Zhong does not explicitly teach the scale measuring the weight of the aircraft.

    PNG
    media_image1.png
    701
    908
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to linearly move the support rod relative to the housing instead of linearly moving the housing relative to the support rod, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
This reversal of the essential working parts is evidenced by Babinski. Fig. 1 of Babinski shows a lifting mechanism with support rod (2) being telescopingly movable inside hollow channel of central housing unit (1) by a worm gear 4.
Nugent teaches a cylindrical vehicle support and carrier with load cells 14 and 16 attached to the central housing units to provide indication of total weight on the carrier.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use load cell (scale) on the central housing of Zhong to measure the weight of the aircraft.
Regarding claim 2, Zhong teaches (reproduced and annotated Figs. above) a wheel secured to a bottom of each of the plurality of legs (spec.: “three omni-directional wheels”; see wheels 8 in annotated Figs. above).
Regarding claim 3, Zhong teaches (reproduced and annotated Figs. above) a brake locking mechanism connected to each wheel, wherein the brake locking mechanism locks a wheel into place (spec. : “each omni-directional wheel is provided with parking brake function”).
Regarding claim 4, combined device of Zhong and Babinski teaches a worm gear associated with the support rod wherein the movement of the support rod from the first position to the second position within the hollow channel of the central housing unit is done by a worm gear.
Regarding claim 5, Zhong teaches (reproduced and annotated Figs. above) a rotating adjustment wheel (21) located above each of the plurality of legs wherein the rotating adjustment wheel raises or lowers the leg with respect to the central housing unit (par. 0056: “foot can also be manually controlled to rise and fall through the hand-operated lever 21”).
Regarding claim 7, Zhong teaches (reproduced and annotated Figs. above) an automatic leveling device to level the aircraft jack (par. 0056: by servomotor, reducer and bevel gear; see Fig. 6; par. 0063: “every three feet of it is automatically adjusted by the foot servo motor to reduce the side load of the jacking device”).
Regarding claim 9, Zhong teaches an aircraft jack system (Figs. 1 and 2) comprising: a plurality of aircraft jacks, each of the aircraft jacks having: an aircraft jack (abstract: aircraft intelligent electric mechanical lifting device) comprising (reproduced and annotated Figs. above): a central housing unit (outer cylinder 15) having a side (outer side) and a hollow interior channel (see Fig. 4); a plurality of legs (three legs) secured to the central housing unit; a support rod (rotating screw 17) having a first end and a second end wherein the support rod within the hollow interior channel of the central housing unit; and wherein the support rod is capable of raising or lowering a portion of an aircraft and wherein the lifting is accomplished by electrical power (motor 19).In device of Zhong rotation of the screw 17 (support rod), rotates the nut and moves the cylinder 15 (housing) up and down to lift or lower the airplane. Therefore, the housing unit is telescopingly movable relative to the support rod and not the support rod relative to the housing.Zhong further teaches each of the plurality of aircraft jacks is in communication with each other and wherein the movement of the support rods of the plurality of aircraft jacks is electrically synchronized among the aircraft jacks (par. 0060, 0063 and 0067); a laser on each of the plurality of aircraft jacks wherein the laser of one aircraft jack is directed to another aircraft jack of the system and wherein the receipt of the laser from one aircraft jack provides information to the receiving aircraft jack and allows the plurality of aircraft jacks to work in a synchronized manner (par. 0022, 0041, 0060, 0063 and 0067).It would have been obvious to one having ordinary skill in the art at the time the invention was made to linearly move the support rod relative to the housing instead of linearly moving the housing relative to the support rod, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 10, Zhong teaches (reproduced and annotated Figs. above) a leveling device on each of the plurality of aircraft jacks (par. 0056: by servomotor, reducer and bevel gear; see Fig. 6; par. 0063: “every three feet of it is automatically adjusted by the foot servo motor to reduce the side load of the jacking device”).
Regarding claim 12, Zhong teaches (reproduced and annotated Figs. above) a wheel secured to a bottom of each of the plurality of legs (spec.: “three omni-directional wheels”; see wheels 8 in annotated Figs. above).
Regarding claim 13, Zhong teaches (reproduced and annotated Figs. above) a brake locking mechanism connected to each wheel, wherein the brake locking mechanism locks a wheel into place (spec. : “each omni-directional wheel is provided with parking brake function”).
Regarding claim 14, combined device of Zhong and Babinski teaches a worm gear associated with the support rod of each of the plurality of jacks, wherein the movement of the support rod from the first position to the second position within the hollow channel of the central housing unit is done by a worm gear.
Regarding claim 15, Zhong teaches (reproduced and annotated Figs. above) a rotating adjustment wheel (21) located above each of the plurality of legs of each of the aircraft jacks, wherein the rotating adjustment wheel raises or lowers the leg with respect to the central housing unit (par. 0056: “foot can also be manually controlled to rise and fall through the hand-operated lever 21”).
Regarding claim 16, combined device of Zhong and Babinski teaches a support pad for lifting an object attached to the support rod (see threaded top part of rod 2 of Babinski).

Response to Arguments
Applicant’s arguments with respect to amended claim 1 on the grounds that Zhong does not teach “the elements of applicant’s amended claim 1”, are fully considered, but are not persuasive. Because applicant is not further structurally limiting the support pad. Applicant’s argument regarding intended use of the scale is fully considered and is persuasive. A new teaching reference is introduced due to amendments in the claim.
Applicant’s arguments with respect to amended claim 9 on the grounds that Zhong does not teach the claimed laser on each aircraft jack is fully considered, but is not persuasive. Because as shown in Fig. 3 and stated in the specification “the outer cylinder (15) is provided with a machine head laser distance measuring sensors (23) are provided with machine body laser distance measuring sensor in each machine lifting device (2) of the machine body supporting the outer cylinder surface”.
    PNG
    media_image2.png
    537
    1536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    933
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723